

115 HR 2962 IH: Banning the Use of Electronic Cigarettes on Airplanes Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2962IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to prohibiting the use of electronic cigarettes
			 on passenger flights, and for other purposes.
	
 1.Short titleThis Act may be cited as the Banning the Use of Electronic Cigarettes on Airplanes Act of 2017. 2.Prohibitions against smoking on passenger flightsSection 41706 of title 49, United States Code, is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
				
					(d)Electronic cigarettes
 (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section. (2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..
			